DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on February 28, 2022.
Claims 4, 9, and 15 are cancelled.
Claims 1-3, 5-8, 10-14, and 16-20 are pending.
Claims 1-3, 5-8, 10-14, and 16-20 are examined.
This Office Action is given Paper No. 20220610 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reddy et al. (US 2010/0325588) in view of Bigbee et al. (US 2018/0308111).

Claims 1, 8, 14
Reddy discloses:
obtaining event data (collects data from communications, see [0236]) from an accessibility service;
filtering (filtering, see [0229]) the event data into accepted event data (accepted messages, see [0229]) and rejected event data (rejected messages, see [0229]) based on a set of rules (filtering rules, see [0229]);
determining if custom fields (attribute, see [0233]) are available to be combined with the accepted event data, the custom fields including custom field data to provide further information (e.g. property of the message, see [0233]) on the accepted event data;
transmitting (transmit, see [0236]) the media measurement information to a collection facility (learning engine, see [0236]).
Reddy does not disclose:
In response to… fields.
Bigbee teaches:
in response to determining one or more custom fields are available, generating media measurement information, the media measurement information including the accepted event data (processed data, see [0075]) and the custom fields (e.g. name, email, login/screenname, gender, date of birth, see [0075]).
Reddy discloses obtaining event data, filtering the event data, determining if custom fields are available, and transmitting the information. Reddy does not disclose generating media measurement information, but Bigbee does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the systems and methods for providing a visualizer for rules of an application firewall of Reddy with the media measurement information of Bigbee because 1) a need exists for analyzing a plurality of messages between users and a web server in order to identify patterns of behavior (see Reddy [0004]); and 2) a need exists for collecting data about the consumer to allow comparison with consumer databases without noticeably affecting the user’s experience (see Bigbee [0010]). Generating media measurement information can help with data collection about the consumer and analyzing messages.

Claim 2
Furthermore, Reddy discloses:
the processor circuitry is to sort and filter the event data based on data type (data type, see [0233]).

Claims 3, 16
Furthermore, Bigbee teaches:
the processor circuitry is to install a meter (meter, see [0043]) on the apparatus in response to receiving a permission to download.

Claims 5, 12, 18
Furthermore, Reddy discloses:
the event data is a first type (e.g. length, see [0233]) of event data, the processor circuitry is to filter a second type (e.g. type and value of cookies, see [0233]) of event data different from the first type of event data, the second type of event data unrelated to a presentation of media.

Claims 6, 10, 19
Furthermore, Reddy discloses:
the processor circuitry is to monitor (monitoring, see [0063]), via the accessibility service, user events occurring in applications on the apparatus.

Claims 7, 11, 20
Furthermore, Reddy discloses:
the processor circuitry is to operate the accessibility service in a background framework (in the background, see [0107]) of the apparatus.

Claim 13
Furthermore, Reddy discloses:
obtaining the event data in response to determining, via the accessibility service, an accessibility event (detection of an event, see [0064]) has occurred.

Claim 17
Furthermore, Bigbee teaches:
the media measurement information includes a combination of the event data (processed data, see [0075]) and the custom field data (e.g. name, email, login/screenname, gender, date of birth, see [0075]).

Response to Arguments 
Applicant argues that the prior art does not teach obtain event data from an accessibility service.
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Sheppard et al. (US 2017/0346582) discloses methods and apparatus to estimate ratings for media assets using social media.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621